Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

James v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1864




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"James v. Nash" (2005). 2005 Decisions. Paper 243.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/243


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-13                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-1864
                                   ________________

                                  ELMER JAMES, JR.,
                                          Appellant
                                          v.

                              WARDEN JOHN NASH
                      ____________________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                             (D.C. Civ. No. 05-CV-00498)
                      District Judge: Honorable Freda L. Wolfson
                    _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 October 14, 2005

              Before: SLOVITER, MCKEE AND FISHER, Circuit Judges.

                                (Filed November 9, 2005 )


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Elmer James, Jr. appeals from an order of the United States District Court for the

District of New Jersey, denying his petition for habeas corpus. In his petition, James

argued that the Bureau of Prisons (BOP) was miscalculating his “good time credits”
pursuant to 18 U.S.C. § 3624(b). James argued that the BOP incorrectly based its

calculations on the number of days actually served rather than the length of the sentence

imposed.

       We recently addressed the identical arguments in O’Donald v. Johns, 402 F.3d 172

(3d Cir. 2005). We concluded, as did the District Court here, that the BOP’s

interpretation of the statute, which utilizes a formula based on the time actually served, is

reasonable. We therefore will affirm the District Court’s order.




                                              2
3